Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 02/27/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 04/13/20.  These drawings are acceptable.
Claim/Specification Objections
4.	Claim 10 is objected to because the last portion of the claim is nonsense: “… comprises scanning the tread transversely by means of said device by means of said”.  
The examiner respectfully suggests revision as follow: 
           “… comprises scanning the tread transversely by means of said device [by means of said]”.  
           Appropriate correction is required. 
CLAIM INTERPRETATION
5.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image-acquisition device”, “by means of said device”, in claims 9, 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
             “image-acquisition device”, “by means of said device”: a video camera.

Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-6, 8-13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uffenkamp et al. (U.S. Pub. No. 2015/0330773). Hereafter “Uffenkamp”. 
             Regarding Claim 1, Uffenkamp teaches
             a light source, (figures 1, 3, 10, 12, 13, illumination device 4)
             a mask configured for receiving a light emission of said light source and permeable to said light emission in correspondence of a slit provided therein, (figure 12, cover 37 is not different from a mask, slot 14 is not different from a slit), said slit being configured for generating, when traversed by said light emission, a light curtain, ([0010, 0135].  Figures 1, 3, 10, 12, beam fan of light plane 5 contains light line 6 projected on to the tread is not different from a light curtain)
            at least one image-acquisition device configured for acquiring a projection of said light curtain on a tread, (figures 1, 3, 4a, 6, 7a, 7b, 8a, 8b, 10, 12, 13 image recording device 18, with image sensor 8), and 
            a data-processing unit operatively connected to said image-acquisition device for reception of image data acquired thereby, ([0134]).

             Regarding Claim 2, Uffenkamp teaches a light source with linear extension, (figures 1, 3, 10, 12, 13, illumination device 4 illuminates light line 6 is not different from a linear extension).

             Regarding Claim 3, Uffenkamp teaches light source is parallel to said slit (figure 13, light sources 4, slit 14).

             Regarding Claim 4, Uffenkamp teaches said light source comprises a linear array of concentrated light sources (figure 13, array of light sources 4 is not different from a linear array of concentrated light sources).

             Regarding Claim 5, Uffenkamp teaches a light emission in the visible light spectrum, ([0121], it is inherent that different wavelengths (colors) projected onto the tread section are in in the visible light spectrum).

             Regarding Claim 6, Uffenkamp teaches an array of image-acquisition devices arranged along said slit, each image-acquisition device of said array being configured for acquisition of a respective portion of the projection of the light curtain on a tread, (figures 6, 13, array of image recording with image sensor 8 along slit 14).

             Regarding Claim 8, Uffenkamp teaches data-processing unit is configured for communicating the data coming from said at least one image acquisition device to an external computer to determine the profile of a tread on the basis of said data, (figure 11.  [0127, 0134, 0150]).

             Regarding Claim 9, Uffenkamp teaches 
            activating said light source, (figures 1, 3, 10, 12, 13, activating illumination device 4 to irradiate fan light plane 5),

            acquiring one or more images of said transverse projection by means of said at least one image-acquisition device (figures 1, 3, 4a, 6, 7a, 7b, 8a, 8b, 10, 12, 13 image recording device 18, with image sensor 8 to acquire one or more images), and
             processing data corresponding to said one or more images to determine a profile of said tread, ([0134]).

             Regarding Claim 10, Uffenkamp teaches said impinging upon the tread comprises scanning the tread transversely by means of said device, (figures 1, 3, 4a, 10, groves R1-5 is not different from tread), ([by means of said].  Please see Claim Objection in paragraph 4 above).

             Regarding Claim 11, Uffenkamp teaches said impinging upon the tread comprises scanning the tread transversely by means of said light curtain, (figures 1, 3, 4a, 10, groves R1-5 is not different from tread).

             Regarding Claim 12, Uffenkamp teaches light source is aligned to said slit, (figure 13, illumination device 4, slit 14).

             Regarding Claim 13, Uffenkamp teaches light source comprises a linear array of concentrated light sources, (figure 13, plurality of illumination devices 4).

Claim Rejections - 35 USC § 103
11.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

13.          Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uffenkamp et al. (U.S. Pub. No. 2015/0330773). Hereafter “Uffenkamp”. 
  Regarding Claim(s) 7, although Uffenkamp does not directly teach ratio of a width of the slit in a direction transverse to a main extension direction, and a depth of the slit is between 0.05 and 1, figure 4a of Uffenkamp’s reference disclosed similar limitation.  Further selection of ratio of a width of the slit between 0.05 and 1, or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate ratio of a width of the slit for the benefit of well operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Fax/Telephone Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
April 10, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877